DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 March 2021 has been entered.
 
Status
	Applicant’s reply dated 24 March 2021 to the previous Office Action dated 25 November 2020 is acknowledged. Pursuant to amendments therein, claims 36-38 and 42-47 are pending in the application.
	The rejection under 35 U.S.C. 103 made in the previous Office Action is withdrawn in view of applicant’s claim amendment, but a new (modified) rejection under 35 U.S.C. 103 is made herein in view of applicant’s claim amendment.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 36-38 and 42-47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wagenaar (US 2004/0057980 A1; published 25 March 2004; of record) in view of Gross et al. (US 2005/0164979 A1; published 28 July 2005; of record) and Castillo et al. (US 6,211,238 B1; issued 03 April 2001; of record) as evidenced by Chandrasekaran et al. (U.S. Patent No. 5,188,826; issued 23 February 1993).
Wagenaar discloses a composition for the treatment and/or care and/or protection of the eye comprising at least one suitable component for the treatment and/or care and/or protection of the eye (claim 4) wherein such suitable component can be dexpanthenol (claims 3, 5) and wherein the composition can take the form of a gel (claim 10).  An example contains 1% dexpanthenol (Example A; paragraph [0034]).  Gelatin may be included in the composition (paragraph [0014]; claims 2, 5, 12, 19).  
Wagenaar does not specifically disclose panthenol as claimed.
Gross et al. discloses a pharmaceutical composition for the treatment of ophthalmological malfunctions (paragraph [0001]) comprising panthenol and/or dexpanthenol (paragraphs [0068]-[0070]) in concentrations preferably of about 2-5 wt% (paragraph [0069]; claim 5) wherein the composition is preferably in the form of for example a gel or ointment (paragraph [0073]).  Panthenol is known for the treatment of inflammation of the eyes (paragraph [0008]).  Panthenol denotes a racemic mixture (i.e., (R,S) or (D,L)) or the D-form (i.e., dexpanthenol) (paragraphs [0007], [0008], [0013], [0070]).  The composition may also be in the form of powder or a tablet (claim 8).  Preferred embodiments are isotonic with respect to tear fluid (i.e., lachrymal fluids) with osmolarity approximately 300 mOsm/l (paragraph [0032]) wherein sodium chloride (i.e., NaCl) is used for isotonisation (paragraph [0033]).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Wagenaar and Gross et al. by making the composition of Wagenaar as discussed above with about 2-5 wt% dry weight of panthenol and dexpanthenol as suggested by Gross et al., with a reasonable expectation of success.  A person of ordinary skill in the art at the time the invention was made would have been motivated to do so to add a suitable component for the treatment of the eye thereto because Wagenaar teaches adding at least one suitable component for the treatment and/or care and/or protection of the eye, and Gross et al. prima facie obvious to a person of ordinary skill in the art at the time the invention was made to combine panthenol and dexpanthenol in such an ophthalmological composition, with a reasonable expectation of success, given that both panthenol and dexpanthenol are known for the treatment of eyes in such compositions and it is prima facie obvious to combine equivalents known for the same purpose per MPEP 2144.06(I).
Wagenaar also does not disclose a preservative as claimed.
Castillo et al. discloses that pharmaceutical products intended for topical administration to the eyes often contain a preservative to prevent or inhibit microbial growth in the event they are contaminated during use, wherein the most common preservatives for topical multi-dose ophthalmic products are quaternary ammonium preservatives such as benzalkonium chloride and other known preservatives therefor include thimerosal (column 1 lines 15-30).
It also would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Wagenaar and Castillo et al. by including a preservative such as benzalkonium chloride or thimerosal (i.e., an alkyl-mercury salt of thiosalicylic acid) as suggested by Castillo et al. in the composition of Wagenaar as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art at the time the invention was made would have been motivated to do so to include therein a common or known ophthalmic product 
Further regarding the claimed recitation dry weight, Gross et al. teaches the 2-5 wt% concentrations in gel or ointment form (i.e., wet form) or in powder or tablet form (i.e., dry form), and thus the 2-5 wt% concentration can refer to dry weight.
Further regarding the claimed recitation of 2 wt%, such concentration lies within the prior art range of 2-5 wt%, and a prima facie case of obviousness exists where a claimed value lies within a prior art range.  See MPEP 2144.05(I).
Further regarding the claimed recitation of tonicity agent present in an amount such that the ophthalmic pharmaceutical composition approximates the osmotic pressure of normal lachrymal fluids, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to make the composition of Wagenaar in view of Gross et al. and Castillo et al. as discussed above having tonicity agent such as NaCl present in an amount such that the ophthalmic pharmaceutical composition approximates the osmotic pressure of normal lachrymal fluids of about 300 mOsm/l as suggested by both Wagenaar and Gross et al. as discussed above, with a reasonable expectation of success.
Regarding the claimed recitation of at least one demulcent, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to follow the suggestion of Wagenaar as discussed above and to include gelatin 
As evidenced by Chandrasekaran et al. gelatin is an opthalmic demulcent (column 5 lines 44-52).
Regarding claim 37, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to make the composition of Wagenaar in view of Gross et al. and Castillo et al. as discussed above in the form of an ointment as suggested by Gross et al., with a reasonable expectation of success.  A person of ordinary skill in the art at the time the invention was made would have been motivated to do so because Gross et al. discloses that ophthalmological compositions comprising panthenol and dexpanthenol may preferably be in the form of an ointment or a gel, thus an ointment form is suitable for such compositions, and art recognition of suitability for an intended purpose can support a prima facie obviousness determination per MPEP 2144.07.
Regarding claim 38, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to make the composition of Wagenaar in view of Gross et al. and Castillo et al. as discussed above in the form of a gel, with a reasonable expectation of success, given that Wagenaar teaches making the composition in gel form.
Regarding claim 42, gelatin is a gelling agent.
Regarding claims 43-47, the recitations of intended use require no additional structural limitations, and the composition of Wagenaar as discussed above is capable .

Response to Arguments
Applicant's arguments filed 24 March 2021 have been fully considered but they are not persuasive.
Applicant argues that the combination of Wagenaar, Gross et al., and Castillo et al. fail to describe or obviate the subject matter of claim 36 (remarks page 4).  In response, claim 36 would have been obvious as discussed in the rejection.  Applicant is reminded that replies that include amendment(s) must clearly point out the patentable novelty the claims present in view of the cited references and applicant must show how amendments avoid such references, per 37 CFR 1.111(c) and 1.114(c).

Conclusion
No claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617